Citation Nr: 1012463	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-30 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for degenerative disc disease (DDD) of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to April 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's DDD is not manifested by forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasms or guarding severe enough to result in abnormal gait 
or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for DDD have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the 
Veteran was notified by letter dated in May 2007 of the 
evidence required to establish service connection, the 
evidence not of record necessary to substantiate his claim 
for service connection, the Veteran's and VA's respective 
duties for obtaining evidence, and how VA determines 
disability ratings and effective dates if service connection 
is awarded.  Thereafter, the Veteran was granted service 
connection and assigned an initial disability rating and 
effective date.  As his claim was more than substantiated in 
that it was proven, the purpose that the notice is intended 
to serve has been fulfilled and no additional notice is 
required.  Dingess, 19 Vet. App. at 490-91.  Further, any 
defect in the notice that was provided was not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board therefore 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records and 
VA treatment records.  No private treatment records 
regarding the Veteran have been obtained.  The duty to 
assist is not applicable in this regard, however, as the 
Veteran has not identified any such records.  See 
38 U.S.C.A. § 5103A(b).  In October 2007, the Veteran was 
afforded a VA medical examination.

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, the Board finds that all necessary development has 
been accomplished, and no further assistance to the Veteran 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher initial disability evaluation for 
DDD.  The RO granted service connection for this disorder in 
a December 2007 rating decision.  At that time, a 10 percent 
disability rating was assigned.  The Veteran perfected an 
appeal of this decision.  He contends that his DDD is more 
severe than contemplated by a 10 percent disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with 
the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability ratings are potentially applicable, the higher 
ratings will be assigned if the disability picture more 
nearly approximates the criteria required for that ratings.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, any reasonable doubt regarding the degree 
of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

When an appeal arises from an initially assigned disability 
rating, as is the case here, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Pyramiding, the evaluation of the same disability or the 
same manifestation of a disability under different 
Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It 
is possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several Diagnostic Codes.  
The critical element permitting the assignment of multiple 
ratings under several Diagnostic Codes is that none of the 
symptomatology for any one of the disorders is duplicative 
or overlapping with the symptomatology of the other 
disorder.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Diagnostic Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating for flare ups or for functional loss due to 
weakness, excess fatigability, incoordination, or pain on 
use.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced 
by visible behavior, such as facial expression or wincing, 
of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 
4.59.

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected DDD currently is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 
5242 concerns degenerative arthritis of the spine.  This 
disability, along with the spinal disabilities addressed in 
Diagnostic Codes 5235 to 5241, is rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula).  This General Rating Formula 
provides that disability ratings are to be made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted when (1) forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, (2) the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or (3) 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A disability 
rating of 40 percent is warranted when (1) forward flexion 
of the thoracolumbar spine is limited to 30 degrees or less 
or (2) there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire spine results in 
the assignment of the highest disability rating of 100 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, 
General Rating Formula.

The normal range of motion for the thoracolumbar spine is 
from 0 degrees to 90 degrees forward flexion, 0 degrees to 
30 degrees extension, 0 degrees to 30 degrees left and right 
lateral flexion, and 0 degrees to 30 degrees left and right 
lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 
to 5242, General Rating Formula, Note (2); see also 38 
C.F.R. § 4.71, Plate V.  Combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, 
General Rating Formula, Note (5).  Unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension and ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision, restricted opening of 
the mouth and chewing, breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen, dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment 
of separate disability ratings under appropriate Diagnostic 
Codes for any objective neurologic abnormalities associated 
with a disease or injury of the spine, including, but not 
limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5235 to 5242, General Rating Formula, Note 
(1).

Diagnostic Code 5243 also is potentially applicable to the 
Veteran's DDD.  Diagnostic Code 5243 addresses 
intervertebral disc syndrome (IVDS).  Pursuant to this Code, 
IVDS is rated under either the General Rating Formula 
outlined above or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for 
Rating IVDS), whichever method results in the higher rating 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent disability rating under the Formula for 
Rating IVDS.  A 20 percent disability rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months merit a 40 percent disability rating.  Finally, 
the maximum 60 percent disability rating requires 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Formula for Rating IVDS.  Each clearly 
distinct spinal segment affected by IVDS is rated separately 
pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
IVDS, Note (1).

The Veteran's service treatment records reveal that the 
Veteran sought treatment for back problems, including 
discomfort, tenderness, pain, muscle spasms, numbness, and 
limitation of range of motion, on numerous occasions during 
service.  He was diagnosed with low back pain, low back 
spasm, and lower back strain.  He also was diagnosed with 
herniated intervertebral disc and intervertebral disc 
degeneration after magnetic resonance imaging in March 2007 
revealed central disk herniations at L4-5 and L3-4 
intervertebral disk spaces without nerve root impingement or 
central canal stenosis.  Thereafter, the Veteran was 
referred to, and completed, a course of physical therapy.

Subsequent to service, the Veteran sought treatment for his 
back from the VA Medical Center (VAMC) in Miami, Florida.  
In April 2007, he reported having experienced chronic lower 
to mid back pain since 2000.  Upon examination, the 
Veteran's gait was regular.  No significant trauma to his 
back was found.  There was no fever, rash, urinary or bowel 
dysfunction of any kind, abdominal pain, leg pain, leg 
muscle weakness, or foot drop.  X-rays of the Veteran's 
lumbosacral spine revealed an old fracture involving the L4 
spinous process as well as a possible spondylolysis at L5-2.  
The Veteran was diagnosed with chronic lower to mid back 
pain.  He was referred to physical therapy and to 
prosthetics for a transcutaneous electrical nerve 
stimulation (TENS) unit.

In August 2007, the Veteran reported occasional low back 
pain, recurrent left lower back muscle spasms, and recent 
bilateral lower back muscle spasms to the VAMC in Miami, 
Florida.  He indicated that he could walk for an unlimited 
amount of time but could sit for less than 30 minutes and 
stand for less than 10 minutes before he starts to shift 
from pain.  He also indicated that the TENS unit is helpful 
when his back is really bad.  Upon examination, the Veteran 
had full range of motion in his lumbar spine in all 
directions.  His motor functioning in his lower extremities 
was normal.  Straight leg raise and Bragard's tests were 
negative.  The Veteran was diagnosed with low back pain and 
counselled on exercise programs and injury prevention.

X-rays of the Veteran's lumbar spine were taken at the VAMC 
in Miami, Florida, in October 2007.  A tiny bony 
radiodensity was noted in the posterior and inferior aspect 
of the vertebral body of L3.  The VA physician believed this 
probably represented an old avulsive fracture fragment.

The Veteran also was afforded a VA spine examination and a 
VA general examination in October 2007.  At his spine 
examination, he reported weekly to monthly low back pain of 
a sharp, severe nature which lasts one to two days and 
indicated that this pain radiates to both of his legs.  He 
denied leg or foot weakness, numbness, paresthesias, falls, 
unsteadiness, erectile dysfunction, and bowel or bladder 
symptoms.  The Veteran stated that he could walk only one 
quarter of a mile.  He did not identify any incapacitating 
episodes related to his back problems.  He indicated that 
his occupation was diesel mechanic but that he was 
unemployed due to family problems and Coast Guard issues to 
be settled.  Upon examination, there was no evidence of 
guarding of the thoracic sacrospinals on the left and the 
right but there was evidence of muscle spasms.  The 
Veteran's gait and posture were normal.  The examiner noted 
the presence of reverse kyphosis of the thoracic spine but 
also found no indication of abnormal spine curvature 
(gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis).  The examiner determined 
that the Veteran's muscle spasms were not severe enough to 
cause abnormal gait or abnormal spinal contour.  There was 
no thoracolumbar ankylosis.  The Veteran's range of motion 
in his thoracolumbar spine was 0 degrees to 90 degrees 
flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 
degrees left and right lateral flexion, and 0 degrees to 30 
degrees left and right lateral rotation.  He did not 
experience pain during the range of motion.  Repeated 
flexion, extension, lateral flexion, and lateral rotation 
testing did not elicit pain or any decrease in range of 
motion.  Straight leg raise testing was positive on the 
left, but no muscle tone, motor, sensory, or reflex deficits 
were found in either of the Veteran's lower extremities.  
The VA examiner diagnosed the Veteran with DDD of the lumbar 
spine and L4 spinous process non acute fracture.

The Veteran underwent a neurologic extremities examination 
as part of his VA general examination.  With respect to his 
lower extremities, no abnormal findings were found.

In his December 2007 notice of disagreement, the Veteran 
stated that he experiences back pain every time he bends 
over or rotates his torso and that sometimes his back pain 
is so excruciating that he cannot get out of bed.  He also 
stated that he cannot perform manual labor or sit or stand 
for a prolonged period without discomfort as a result of his 
back pain.

The Veteran submitted a statement in support of his claim in 
February 2008.  He indicated that he has back pain almost 
every day and that he cannot walk without feeling such pain.  
He also indicated that sneezes, wrong movements, stress, 
sitting too long, and standing too long trigger back spasms.

In October 2008, the Veteran submitted another statement in 
support of his claim.  He noted that his back condition took 
a turn for the worse as recent as November 2006.  He again 
noted that he has back spasms and reported that his back 
pain is sporadic and unpredictable.  The Veteran then stated 
that his pain was present but not extreme, as is often the 
case, when he underwent his October 2007 VA spine 
examination.  Finally, he noted that his back pain affects 
his sleep and his mental health.

In light of the evidence of record, the Board finds that 
entitlement to an evaluation in excess of 10 percent 
disabling for DDD is not warranted under Diagnostic Code 
5242.  The Veteran's DDD has not manifested forward flexion 
greater than 30 degrees but not greater than 60 degrees, the 
first manner in which a disability rating of 20 percent may 
be established.  Indeed, his flexion was full in August 2007 
and ranged from 0 degrees to 90 degrees during his October 
2007 VA spine examination.

The Veteran's DDD also does not manifest a combined range of 
motion not greater than 120 degrees in the thoracolumbar 
spine, the second manner in which a 20 percent disability 
rating may be established.  As he had full range of motion 
in his thoracolumbar spine in all directions in August 2007 
and October 2007, his combined range of motion was 240 
degrees.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 
5242, General Rating Formula, Note (2); see also 38 C.F.R. § 
4.71, Plate V.

With respect to manifestation of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, the third manner in which a disability 
rating of 20 percent may be established, the Board notes 
that the evidence does not indicate guarding.  None was 
found during the Veteran's October 2007 VA spine 
examination.  Muscle spasms were noted by the VA examiner 
who conducted this examination and by a VA physician in 
August 2007, as well as reported by the Veteran on several 
occasions.  However, the evidence does not show that these 
muscle spasms were severe enough to result in an abnormal 
gait or abnormal spinal contour.  The Veteran's gait was 
described in the evidence only as being regular and normal.  
No abnormal spine curvature (gibbus, kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis, or reverse lordosis) 
was detected by the VA examiner who conducted the Veteran's 
October 2007 VA spine examination, although she found that 
the Veteran exhibited reverse kyphosis.  It is unclear to 
the Board from these findings whether reverse kyphosis 
constitutes abnormal kyphosis.  Even assuming that it does, 
however, the evidence does not show that the Veteran's 
muscle spasms are the cause of such abnormal spinal contour.  
On the contrary, the VA examiner specifically indicated that 
the Veteran's muscle spasms were not severe enough to cause 
abnormal spinal contour.

As the Veteran's DDD does not manifest the requisite 
criteria to satisfy any of the three manners in which a 20 
percent disability rating may be established pursuant to 
Diagnostic Code 5242, consideration of whether this 
disability warrants a rating higher than 20 percent 
disabling under this provision is unnecessary.

Consideration has been given to whether an evaluation in 
excess of 10 percent disabling for the Veteran's DDD is 
warranted for flare ups or for functional loss due to 
weakness, excess fatigability, incoordination, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202.  The evidence includes the Veteran's complaints of 
weekly to monthly low back pain of a sharp, severe nature 
which lasts one to two days, sporadic and unpredictable back 
pain, and back pain every time he bends over or rotates his 
torso.  No pain was noted, however, upon range of motion 
testing of the Veteran's thoracolumbar spine during his 
October 2007 VA spine examination.  Further, no pain or 
range of motion loss was noted following repeated testing at 
this examination.  Although the Veteran asserts that he was 
not experiencing a flare up, as he often does, during this 
examination, the other medical evidence of record indicates 
that the examination accurately reflects the extent of the 
Veteran's back disability.  The Board thus finds that any 
flare ups or painful movement experienced by the Veteran are 
encompassed in the currently assigned 10 percent disability 
rating.

The Board also finds that entitlement to a separate rating 
is not warranted for any objective neurologic abnormalities 
associated with the Veteran's DDD.  The Veteran has denied 
repeatedly that his DDD caused bowel impairment, bladder 
impairment, or erectile dysfunction.  However, he did report 
lower back pain radiating to his legs during his October 
2007 VA spine examination.  While straight leg raise testing 
was positive on the left at this time, the results of his 
August 2007 straight leg raise and Bragard's tests were 
negative.  The Veteran did not manifest muscle weakness or 
motor, sensory, or reflex deficiencies in his legs at any 
time.  Further, no neurologic abnormalities were noted 
regarding the Veteran's lower extremities during his October 
2007 VA general examination.  The Board thus finds that the 
Veteran's subjective complaints of radiculopathy are 
outweighed by the lack of objective findings of such 
radiculopathy.  Accordingly, the Veteran is not entitled to 
a separate rating for any neurologic abnormality associated 
with his DDD.

Turning to Diagnostic Code 5243, service treatment records 
reveal that the Veteran was diagnosed with intervertebral 
disc degeneration during service.  However, there is no 
evidence that this condition has resulted in any 
incapacitating episodes as defined in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  No 
incapacitating episodes were identified by the Veteran 
during his October 2007 VA spine examination.  While he 
reported in a December 2007 statement that his back pain is 
sometimes so excruciating that he cannot get out of bed, 
there is no indication that he was restricted to bed for a 
period of one week or more during the last 12 months.  There 
also is no indication that bed rest has been prescribed by a 
physician or that treatment by a physician has been required 
when his back pain is excruciating.  As such, evaluation of 
the Veteran's back disability under the Formula for Rating 
IVDS results in a noncompensable evaluation.  The 10 percent 
disability rating assigned pursuant to the General Rating 
Formula therefore stands as the higher evaluation.

The Board acknowledges the Veteran's assertion that he 
experiences significant impairment as a result of his DDD.  
Specifically, the Veteran has reported back muscle spasms 
and back pain, described variously as being chronic, sharp 
and severe, occasionally excruciating, and sporadic and 
unpredictable.  He indicates that he cannot perform manual 
labor and that he cannot walk, bend at the waist, or rotate 
his torso without feeling back pain.  He also indicates that 
sneezing, wrong movements, stress, and sitting or standing 
for too long make his symptoms worse.  The Veteran, as a lay 
person, is competent to provide such evidence of how his DDD 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (finding lay testimony competent when it 
concerns features or symptoms of injury or illness).  While 
the Board finds the Veteran credible, VA must consider only 
the factors enumerated in the rating criteria and other 
applicable regulations to rate a disability.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the 
claimed symptoms are encompassed by the assigned 10 percent 
rating, and the evidence does not otherwise show that the 
Veteran is entitled to a rating in excess of 10 percent 
disabling for his DDD.


In sum, the Board finds that continuance of the 10 percent 
disability rating for DDD is appropriate in this case.  
Staged ratings are not warranted, as there appears to be no 
identifiable period on appeal during which the Veteran's DDD 
manifested symptoms meriting a disability rating in excess 
of 10 percent.  As the preponderance of the evidence is 
against the Veteran's claim for a higher rating for any 
portion of the period on appeal, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 
Vet. App. at 49.

The above determination continuing the Veteran's 10 percent 
disability rating for DDD is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication 
that the Veteran's DDD reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b).  Neither the Veteran nor his 
representative has identified any compelling exceptional or 
unusual disability factors.  The evidence of record also 
does not suggest any such factors.  In this regard, the 
Board observes that there is no showing that the Veteran's 
DDD has manifested symptoms not contemplated by the above 
referenced General Rating Formula.  There also is no showing 
that his DDD has resulted in marked interference with 
employment.  The Board acknowledges the Veteran's indication 
during his October 2007 VA spine examination that he is 
unemployed.  He attributed his unemployment, however, to 
family problems and Coast Guard issues to be settled rather 
than his DDD.  Finally, there is no showing that this 
disability has required frequent, let alone any, periods of 
hospitalization.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Remanding this claim to 
the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of 
the Compensation and Pension Service thus is not warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected DDD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


